DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakao et al (US 2015/0040793) in view of Few (US 6,652,020).
Nakao et al discloses a railcar comprised of a support structure across the length of the railcar, as generally shown in cross section in figures 1 and 9. A reinforcement device 27 is coupled to a hollow opening of the support structure, as shown in figure 11. The reinforcement device is L-shaped and is comprised of a horizontal section 27a and a vertical section 27b, each section contacting a respective horizontal and vertical wall of the support structure, as depicted in figure 11, and the reinforcement device is welded in place. 
Nakao et al discloses the railcar and reinforcement device as described above. However, Nakao et al does not specifically show cavities in the surfaces of the reinforcement device. Few discloses a reinforcement bracket 10 for connecting to the joints of a trailer frame. The bracket is comprised of a plurality of cavities on a first 
It further would have been an obvious design choice to one of ordinary skill in the art to have shaped the cavities as a circle or triangle with the expected result of proving a manner of controlling and reducing the stress concentrations on the vehicle with the various shapes being responsive to the various stresses and loads placed on a vehicle and vehicle frame. 
Response to Arguments
Applicant's arguments filed November 13, 2020 have been fully considered but they are not persuasive. Applicant argues that the prior art of Few does not disclose the feature of the cavities facilitating a gradual transfer of forces from the reinforcement device to the support structure. Applicant further argues that the prior art of Few only shows a structure for accepting bolts to mount trailers together for transit. While the intended use and construction of the bracket is to accept a bolt, the construction of the circular recesses and cavities by nature of the design would facilitate the gradual transfer of exterior forces on the assembly. Curved surfaces of cavities and recesses are used throughout multiple industries to transfer forces that propagate through a structural medium in order to reduce fractures and catastrophic failures of the assemblies. The prior art of Few was merely used as a teaching to show a structural element can be constructed with recesses and cavities and the recesses and cavities would inherently transfer forces by nature of the design. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert J McCarry Jr. whose telephone number is (571)272-6683.  The examiner can normally be reached on Monday-Friday 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Robert J McCarry Jr/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        


RJM
March 1, 2021